DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1 and 5 are amended.
No new claims are added.
Claims 1-8 are pending for examination.
Response to arguments
Re: Double patenting
In view of applicant not taking any action to resolve the double patenting issue, double patenting rejection is not withdrawn. 
Re: 35 U.S.C. 103 rejections
Applicant’s argument regarding primary reference Siomina982 is moot in view of updated claim mappings not using Siomina982 anymore. 
35 U.S.C. 103 rejections are not withdrawn.

Double Patenting
Claims 1-8 of this application is patentably indistinct from claims 15-22 of Application No. 16/404,904. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-18 of copending Application No. 16/404,904 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 1-4 are related to method in a UE and claims 5-8 are related to the UE performing methods of claims 1-4 respectively. Claims 15-18 are related to method in a base station, the methods being complimentary to methods 1-4 respectively. Claims 5-8 are for the UE while claims 19-22 are respective claims for the base station performing functions complementary to the UE.
Table 1 below displays the corresponding claims of the instant application and the co-pending application, while table 2 illustrates their similarity.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Table 1: Double patenting relationship
Instant application # 16/663,717
Copending application # 16/404,904
Claim 1 
15
Claim 2 
16

17
Claim 4 
18
Claim 5
19
Claim 6
20
Claim 7
21
Claim 8
22


Table 2: Listing of claims of the instant application and co-pending application
Instant application # 16/663,717
Co-pending application # 16/404,904
1.    A method of transmitting a device-to-device (D2D) discovery signal in a wireless communication system, the method performed by a user equipment (UE) and comprising:
    receiving, from a base station, measurement reference carrier information for a third frequency,
    wherein the measurement reference carrier information informs the third frequency as reference for synchronization and downlink measurements for transmitting the D2D discovery signal; and
    transmitting the D2D discovery signal, wherein the UE is configured to transmit the D2D discovery signal,
    wherein, based on a second frequency on which the D2D discovery signal is transmitted by the UE being different from a first frequency on which the UE is connected with the base station, the UE uses the third frequency as reference for the synchronization and the downlink measurements for transmitting the D2D discovery signal.
15. A method for supporting a device-to-device (D2D) operation of a user equipment (UE) in a wireless communication system, the method performed by a base station and comprising:     
    generating measurement carrier indication information for a third frequency; and 
    transmitting the measurement carrier indication information to the UE; 
    wherein based on a second frequency on which a D2D discovery signal is to be transmitted by the UE  being different from a first frequency on which the base station is connected with the UE, the third frequency measurement carrier indication information is used, for the UE, as reference for both synchronization and downlink measurements for the D2D discovery signal transmission.  
 
2. The method of claim 1, wherein the third frequency is a frequency linked to the second frequency via system information.
16. The method of claim 15, wherein the third frequency is a frequency linked to the second frequency via system information.
3. The method of claim 1, wherein the third frequency is a frequency not linked to the second frequency via system information.  

17. The method of claim 15, wherein the third frequency is a frequency not linked to the second frequency via system information.
4. The method of claim 1, wherein the third frequency is the first frequency or the second frequency.  
18. The method of claim 15, wherein the third frequency is the first frequency or the second frequency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0150480 A1), hereinafter “Kim”, supported by Provisional application No. 62/026,552, filed on Jul. 18, 2014, provisional application No. 62/033,464, filed on Aug. 5, 2014, and provisional application No. 62/073,163, filed on Oct. 31, 2014, in view of Siomina et al. (US 2016/0198339 A1), hereinafter “Siomina”. 
Claim 1 is for a method and claim 5 is for an UE performing method of claim 1.
Regarding claim 1, Kim teaches, ‘a method of transmitting a device-to-device (D2D) discovery signal in a wireless communication system’ (Kim: [Abstract], “the discovery signal transmission method of a terminal in a wireless communication system supporting Device to Device (D2D) communication includes receiving discovery resource pool information from a base station, selecting a resource for transmitting discovery signal based on the discovery resource pool information”), ‘the method performed by a user equipment (UE)’ (Kim: fig.5) and comprising:
‘receiving, from a base station, measurement reference carrier information for a third frequency, wherein the measurement reference carrier information informs the third frequency as reference for synchronization and downlink measurements for transmitting the D2D discovery Signal’ (Kim: fig.16, steps 1604 and 1605).
Kim though teaches, ‘transmitting the D2D discovery signal, (Kim: [0120], “The D2D UE transmits its discovery signal using one or more discovery resources in every discovery duration 303), ‘wherein the UE is configured to transmit the D2D discovery signal’ (Kim: [0133] This embodiment proposes a method for all D2D discovery UEs served by the eNB to transmit the D2DSSs at predetermined positions in the discovery resource pool configured by the eNB), Kim does not expressly teach, ‘wherein, based on a second frequency on which the D2D discovery signal is transmitted by the UE being different from a first frequency on which the UE is connected with the base station’. 
 ([0070], “In the above, f1 and/or f2 (f1, f4, etc.) may comprise a carrier frequency or frequency band. F1 and f2, or generally, different carrier frequencies or bands may be associated with the same or different RAT”; f1 configured for D2D operation and f2 for cellular uplink operation, as disclosed in [0067]; [0072], lines 8-9, “however, the current disclosure is not limited f1 to the UL spectrum only”), and thus teaching the claim element, ‘wherein, based on a second frequency on which the D2D discovery signal is transmitted by the UE being different from a first frequency on which the UE is connected with the base station’. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Siomina with that of Kim to make use of different frequencies, e.g., so as to avoid requiring measurement gaps, as taught by Siomina, “A D2D enabled node or UEs with a single receiver chain normally require measurement gaps for inter-frequency operation; other D2D enabled node or UEs may be always or in certain conditions capable of inter-frequency operation without measurement gaps” ([0029], lines, 6-10).
Claim element, ‘the UE uses the third frequency as reference for the synchronization and the downlink measurements for transmitting the D2D discovery signal’ is disclosed by KIm, as disclosed above.
Claim 5 is a claim for different category compared to claim 1. Kim discloses a transceiver (Kim: fig.18, block 1810), and a processor ([0091], “It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”). 
Claim is rejected based on rejection of claim 1.

Claim 2 is for a method of claim 1 and claim 6 is for a UE performing method of claim 2.
Regarding claim 2, combination of Kim and Siomina teaches the method of claim 1. 
Kim teaches, ‘wherein the third frequency is a frequency linked to the second frequency via system information’ (Kim: fig.16, steps 1604 and 1605 illustrates synchronization configuration information, which is for the third frequency and is for synchronization, is received via SIB-N).
Claim 6 is a claim for different category compared to claim 2. Claim is rejected based on rejection of claim 2.

Claim 3 is for a method of claim 1 and claim 7 is for a UE performing method of claim 3.
Regarding claim 3, combination of Kim and Siomina teaches the method of claim 1. 
Kim teaches, ‘wherein the third frequency is a frequency not linked to the second frequency via system information’ (implied by the following disclosures in provisional application of Kim:
 “If neither the UE dedicate resource for Prose direct discovery/communication transmission is allocated by the eNB nor the radio resource pool information for Prose direct discovery/communication transmission is received through the system information block, the UE may request the eNB for the UE-dedicated resource for Prose direct discovery/communication transmission (Page 71 of 62033464P);
“The UE may establish an RRC connection with the eNB 504 for LTE communication or for requesting the eNB 504 to allocate UE-dedicated resource for transmission of Prose direct discovery/communication at step 525. in the latter case, the eNB 504 allocates the UE-dedicated resource for transmission of the Prose direct discovery/communication to the UE 500 using an RRC layer control message of the LTE system which is called RRCConnectionReconfiguration and, the UE-dedicated resource for transmission of the Prose direct communication using a Physical (PHY) layer control information at step 530 (Page 70 of 62033464P).
The teachings above shows that the discovery/communication resource may not be received through system information but through UE-dedicated signaling, thus implying the teaching of the claim.

Claim 7 is a claim for different category compared to claim 3. Claim is rejected based on rejection of claim 3.
Claim 4 is for a method of claim 1 and claim 6 is for a UE performing method of claim 4.
Regarding claim 4, combination of Kim and Siomina teaches the method of claim 1. 
In table 7, Siomina illustrates possible combinations of f1, frequency used for D2D communication with those of f2 and f3, frequencies used for communication with the base station. The table illustrates that f1 may be same or different.
Siomina however does not expressly teach, ‘wherein the third frequency is the first frequency or the second frequency’.
	Kim teaches, ‘wherein the third frequency is the second frequency’ (implied by the disclosure in Kim: [0163] the UE may select discovery signal transmission resource in the discovery resource pool at step 714. The UE determines whether the resource selected for transmitting the discovery signal is overlapped with the resource for D2DSS transmission at step 716; overlapping resource implies equality of the frequencies, i.e., second and third frequencies). 
Claim 8 is a claim for different category compared to claim 4. Claim is rejected based on rejection of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462